DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 21, the phrase "a surgical instrument" renders the claim indefinite because it is unclear. It is unclear whether this is a new/different surgical instrument or the aforementioned surgical instrument. For the sake of compact prosecution Examiner is interpreting the limitation as the latter. 
Regarding claim 37, the phrase "an ultrasonic surgical instrument" renders the claim indefinite because it is unclear. It is unclear whether this is a new/different ultrasonic surgical instrument or the aforementioned ultrasonic surgical instrument. For the sake of compact prosecution Examiner is interpreting the limitation as the latter. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 21, 23, 25-34, and 37-40 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Faller et al. (U.S. Patent Publication No. 2006/0079879 A1). Faller et al. is cited in the IDS. 
Regarding claim 21, Faller et al. discloses a jaw member (60) for use with a surgical instrument (100), the jaw member (60) comprising: a support base (56) having a proximal portion (proximal portion of 56) configured to be pivotably coupled (Fig. 3D, Paragraph 0069) to a surgical instrument (100), and a distal portion (distal portion of 56), the support base (56) having a depression (153) formed therein that extends longitudinally (Figs. 3A-3B) between the proximal (proximal portion of 56) and distal portions (distal portion of 56); a jaw liner (58a’) including an elongate body (elongated body of 58a’) configured for receipt in (Figs. 3A-3D, Paragraph 0087) the depression (153) of the support base (56); and a jaw overmold (58b’) that overlaps (Fig. 3D, Paragraphs 0085-0086) at least a portion (Fig. 3D) of the support base (56) and the jaw liner (58a’) to fix (Fig. 3D, Paragraphs 0085-0086) the jaw liner (58a’) to the support base (56). (Figs. 3A-4B, Paragraphs 0079-0087). 
Regarding claim 23, Faller et al. discloses the jaw member according to claim 21, wherein the jaw overmold (58b’) includes a top surface (top surface of 58b’) having a plurality of teeth (saw-tooth configuration, Paragraph 0082) configured to contact tissue (Paragraph 0080). (Paragraphs 0080-0082). 
Regarding claim 25, Faller et al. discloses the jaw member according to claim 23, wherein the jaw liner (58a’) has a non-planar tissue-contacting surface (saw tooth configuration, Fig. 3A), and the top surface (top surface of 58b’) of the jaw overmold (58b’) is non-planar (saw-tooth configuration, Paragraph 0082). (Fig. 3A, Paragraphs 0080-0082).
Regarding claim 26, Faller et al. discloses the jaw member according to claim 21, wherein the support base (56) defines an aperture (53a/55a) disposed in communication with (Figs. 3B-3C, Paragraph 0085) the depression (153), and the jaw liner (58a’) includes a projection (53b’/55b’) extending from (Fig. 3B) the elongate body (elongated body of 58a’) of the jaw liner (58a’) and through the aperture (53a/55a) in the support base (56). (Figs. 3A-3C, Paragraphs 0082-0085). 
Regarding claim 27, Faller et al. discloses the jaw member according to claim 26, wherein the projection (53b’/55b’) has an end (end of 53b’/55b’, Fig. 3B) projecting from (Fig. 3B) a bottom surface (bottom surface of 56) of the support base (56). (Fig. 3B, Paragraphs 0082-0085).
Regarding claim 28, Faller et al. discloses the jaw member according to claim 27, wherein the jaw overmold (58b’) embeds (Fig. 3B, Paragraph 0085) the end (end of 53b’/55b’) of the projection (53b’/55b’) and the bottom surface (bottom surface of 56) of the support base (56). (Fig. 3B, Paragraphs 0082-0085).
Regarding claim 29, Faller et al. discloses the jaw member according to claim 28, wherein the aperture (53a/55a) includes first (53a) and second (55a) apertures longitudinally-spaced from one another along (Figs. 3A-3C, Paragraph 0085) the support base (56), and the projection (53b’/55b’) includes first (53b’) and second (55b’) projections longitudinally-spaced from one another (Figs. 3A-3C, Paragraph 0085) along the jaw liner (58a’), first (53b’) and second (55b’) projections being received in (Paragraph 0085) the respective first (53a) and second (55a) apertures. (Fig. 3A-3C, Paragraphs 0082-0085).
Regarding claim 30, Faller et al. discloses the jaw member according to claim 21, wherein the jaw liner (58a’) has a tissue-contacting surface (saw tooth configuration, Fig. 3A) fabricated from a plastic (Teflon, Paragraph 0079). (Paragraphs 0079-0080). 
Regarding claim 31, Faller et al. discloses the jaw member according to claim 30, wherein the plastic (Teflon, Paragraph 0079) is selected from the group consisting of polytetrafluoroethylene (Teflon, Paragraph 0079), polyetheretherketone, perfluoroalkoxy, and fluorinated ethylene propylene. (Paragraphs 0079-0080).
Regarding claim 32, Faller et al. discloses the jaw member according to claim 21, wherein the jaw liner (58a’) has a tissue contacting surface (saw-tooth configuration, Fig. 3A) having a plurality of teeth (saw-tooth configuration, Fig. 3A) disposed along a length (Fig. 3A, Paragraph 0082) of the jaw liner (58a’). (Fig. 3A, Paragraphs 0079-0082).
Regarding claim 33, Faller et al. discloses the jaw member according to claim 32, wherein the plurality of teeth (saw-tooth configuration, Fig. 3A) are arranged in (Fig. 3A) two parallel rows (proximal portion row and distal portion row, Fig. 3A). (Fig. 3A, Paragraphs 0079-0082).
Regarding claim 34, Faller et al. discloses the jaw member according to claim 33, wherein the tissue-contacting surface (saw-tooth configuration, Fig. 3A) of the jaw liner (58a’) defines a space (space between teeth, Fig. 3A) between adjacent teeth of the plurality of teeth (saw-tooth configuration, Fig. 3A), the space having a triangular portion (apex/peak of the teeth, Fig. 3D) and an arcuate portion (base of the teeth, Fig. 3D) communication with (Fig. 3D) the triangular portion (apex/peak of the teeth, Fig. 3D). (Figs. 3A-3D, Paragraphs 0079-0082).
Regarding claim 37, Faller et al. discloses a jaw member (60) for use with an ultrasonic surgical instrument (100), the jaw member (60) comprising: a support base (56) having a proximal portion (proximal portion of 56) configured to be to be movably coupled (Fig. 3D, Paragraph 0069)  to an ultrasonic surgical instrument (100), and a distal portion (distal portion of 56), the support base (56) defining: a channel (153) therein that extends longitudinally (Figs. 3A-3B) between the proximal (proximal portion of 56) and distal portions (distal portion of 56); and an aperture (53a/55a) therethrough that extends from (Figs. 3A-3C, Paragraph 0085) the channel (153) to a bottom surface (bottom surface of 56) of the support base (56); a jaw liner (58a’) including an elongate body (elongated body of 58a’) received in (Figs. 3A-3D, Paragraph 0087) the channel (153) of the support base (56); and a projection (53b’/55b’) extending transversely (Fig. 3A) from a bottom surface (bottom surface of elongated body of 58a’) of the elongate body (elongated body of 58a’) and received in (Paragraph 0087) the aperture (53a/55a) of the support base (56); and a jaw overmold (58b’) covering (Figs. 3C-3D first and second lateral sides (first and second sides of 56, Figs. 3C-3D) of the support base (56), the bottom surface (bottom surface of 56) of the support base (56), the distal portion (distal portion of 56) of the support base (56), and a distal tip (distal tip of 58a’) of the jaw liner (58a’) to fix (Fig. 3D, Paragraphs 0085-0086) the jaw liner (58a’) to the support base (56). (Figs. 3A-4B, Paragraphs 0079-0087). 
Regarding claim 38, Faller et al. discloses the jaw member according to claim 37, wherein the projection (53b’/55b’) has an end (end of 53b’/55b’, Fig. 3B) projecting from (Fig. 3B) a bottom surface (bottom surface of 56) of the support base (56). (Fig. 3B, Paragraphs 0082-0085).
Regarding claim 39, Faller et al. discloses the jaw member according to claim 38, wherein the jaw overmold (58b’) embeds (Fig. 3B, Paragraph 0085) the end (end of 53b’/55b’) of the projection (53b’/55b’). (Fig. 3B, Paragraphs 0082-0085).
Regarding claim 40, Faller et al. discloses the jaw member according to claim 37, wherein the aperture (53a/55a) includes first (53a) and second (55a) apertures longitudinally-spaced from one another along (Figs. 3A-3C, Paragraph 0085) the support base (56), and the projection (53b’/55b’) includes first (53b’) and second (55b’) projections longitudinally-spaced from one another (Figs. 3A-3C, Paragraph 0085) along the jaw liner (58a’), first (53b’) and second (55b’) projections being received in (Paragraph 0085) the respective first (53a) and second (55a) apertures. (Fig. 3A-3C, Paragraphs 0082-0085).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21, 23, 25, and 30-34 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5-6, and 12-14 of U.S. Patent No. 10603065. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are fully contained within the claims of patent see table below. 
16825270
21
23
25
30
31
32
33
34
10603065
1
2
3
5
6
12
13
14



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE J ULSH whose telephone number is (571)270-1433. The examiner can normally be reached Mon-Fri 9:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571) 272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GEORGE J ULSH/              Primary Examiner, Art Unit 3771